The opinion of the Court was delivered by
Knox, J.
We are fully satisfied with the reasons given by the learned judge of the District Court, in support of the judgment for the defendants, non obstante veredicto. We are bound to presume that the amendment permitted in the numbers of the lots sold was founded upon satisfactory evidence that a mistake was made in that part of the description of the levy, and that the true numbers of the lots, really levied upon and sold, were 3 and 4 instead of 2 and 3. Besides which, the objection to the amendment is neither made by the proper person nor in the right place. The regularity of an amendment made by a Court of competent jurisdiction cannot be inquired into collaterally; and, whilst the defendant acquiesces, a.subsequent purchaser at sheriff’s sale can make no valid objection to it.
Judgment affirmed.-